Opinion op the court by
JUDGE GUFFY
Granting the Writ op Mandamus.
It appears from tbis record' that the plaintiff on the 1st day of February, 1901, filed his petition in the Campbell circuit court to test the validity of a certain- ordinance passed by the general council of Newport, which ordinance is set out and properly described in the- petition, together with all the proceedings connected with and pertaining thereto. It is claimed that said ordinance is invalid, unconstitutional, and void. Said petition is numbered 13,254 upon the record's of said court. It further appears that on the 1st day of February, 1901, a written notice was duly served upon the said1 city of Newport by said Shoemaker, notifying said city that he would on Saturday, February 2d, move the said1 court for judgment upon his said petition, and that in pursuance thereof, and on said February 2d, the said city, through its *439attorney, entered a special and general demurrer to the petition, and plaintiff moved the court for judgment upon his petition; and then and there the said judge made the following written order: “Came plaintiff and filed notice and motion for judgment, and the city of Newport objects and enters a general and special demurrer to the petition herein, and this cause is set for hearing on February o, 1901.” It further appears that on said 5th of February the said judge heard oral arguments of counsel for both parties on said demurrers, -and also said motion of petitioner for judgment on his said petition and thereupon, and on said last-mentioned day, the motion of plaintiff for judgment on said petition was duly submitted to said judge for judgment, which order is as follows: “Came Scott Shoemaker, and moved to submit this cause for judgment; and the city of Newport, in pursuance to notice served, objects, and this cause is submitted, and the city of Newport excepts.” And on the 9th of April, 1901 the following order was made by said judge: “The submission is set aside.” It further appears that on the 13th of April, 1901, the plaintiff, in-pursuance to a written motion duly filed in said court on the 11th of said month, duly moved the judge of said court to re-submit for judgment in accordance with the prayer of said -petition, which motion was overruled, over the exceptions of plaintiff. Said order reads as follows: “Petitioner moves to re-submit for judgment in accordance with the prayer of petition, and said motion is overruled, and petitioner excepts.” The judge at the time he set aside the submission filed a written opinion, and it is alleged, and not denied, that no other order has been made in said case since the order of April 13, 1901. It is further alleged that said Hodge has failed and refused to make *440any order or judgment in said1 case since said order of February 5th, April 9th, and April 13th, although often requested so to do. It also appears from the petition that the said circuit court has been in session many days since said 13th day of April, and has transacted) much business and rendered judgments. The plaintiff filed his petition and entered a motion in this court for a mandamus' against the said circuit judge commanding and requiring him to submit said petition, and for judgment thereon, and to proceed to render judgment in such cause for such other orders as justice may require.
The power of this court to issue a mandamus in a proper case is beyond dispute, and in fact is conceded by the defendant. It is conceded by defendant that the record as presented by plaintiff truly shows the only orders made in the case. But it is the contention of defendant that he has not been negligent or remiss in disposing of the action instituted by Shoemaker. The constitutionality of section 3063, Kentucky Statutes, is also denied or questioned. The section of the statute gives to. any hona fide citizen and resident of any city the right, upon ex parte petition filed in the circuit court of the county, to have the validity of a city ordinance tested; and it is miade the duty of the said court to give such cases precedence of all other cases, so that prompt decisions may be rendered. It is manifest that a prompt decision as to the validity of city ordinances should be had. The business of municipalities is often urgent, and large interests, both of person and property, are controlled or disposed of under and by virtue of city ordinances. Hence we are of opinion that the enactment of the section supra was a proper exercise of legislative' authority, and is in nd sense a special or local, law.
At the time the submission of this cause was set aside *441by the circuit court, the judge filed a written opinion which to some extent- may be considered as criticising the petition, and indicating that the petition did not show all the facts necessary to enable thle judge to render an opinion upon the validity of the ordinance. It is sug- ■ gested that the evidence or exhibits filed was not sufficient to present all the facts and questions necessary to a proper determination of the question at issue. It is. doubtless within the sound legal discretion of the court to set aside an order of submission, with the view of allowing either party to perfect a cause of action or defense. But it is wholly unnecessary to pass upon that question; for it may be conceded that the order setting aside the petition was proper, and still plaintiff’s motion in this court would remain wholly unaffected by said order. There is no reason given by the court for the refusal to re-submit the cause on the 13th of Apri1, 1901; and, considering the length of time the case has been pending, it seems to us that the judge should have re-submitted the case and rendered a final judgment thereon, — that is, made a final order in the case, either by adjudging the ordinance to be invalid, or else adjudging it to be valid; or if the case was not properly prepared, so as to enable the court to render a judgment upon the merits, the case could have 'been dismissed without prejudice, or for lack of preparation. In our opinion, no further demand or request for a decision was necessary to be made by the plaintiff, although he alleges, in substance, that he often demand id a decision o>r trial of his cause of action. We do not mean to impute any intentional negligence or inattention to the honorable judge of Campbell circuit court, but we regard the statute in question as mandatory upon the1 circuit judge; and we feel that it is our bounden duty, under the law, to grant the mandamus applied for by the plaintiff. It *442is therefore ordered and adjudged that a mandamus issue, requiring the judge to proceed to try amd determine plaintiff’s cause of action.
Whole court sitting.
Chief Justice Paynter
expresses the following views:
I concede that the court has the authority to grant a writ of mandamus, and'that it is its duty to do so in proper cases; hut, in my opinion, it is a power that should be sparingly exercised. 1 do not think the facts of this case justify the court in awarding the writ. The proceeding is ex parte, and the result of it affects the city government, — a question in which the citizens of Newport are interested. Upon an examination of the ease after it was submitted, the judge of the Campbell circuit court was of the opinion that proper evidence had not been furnished to enable him to pass upon a question of such vital importance. He therefore set aside the order of submission, giving as his reason therefor that the case was not properly prepared for trial. Had it been a case affecting alone the plaintiff, the court could with propriety have proceeded to render judgment in the case. I regard this ¿s an entirely different question from one where a plaintiff seeks to recover a pig or a calf, and desires his. case to be submitted to the court without preparation. His petition could be dismissed without prejudice to anybody except himself. Whatever way the court may have decided the question involved in this case, it had a material effect upon the public interest; and, therefore, as it was an ex parte proceeding, I think the court acted wisely in deciding that the case should be properly prepared before it gave a judgment which must declare the ordinance in question valid or invalid.
Judge Hobson concurs.